                                         Case 5:17-cv-00220-LHK Document 1424 Filed 01/24/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         FEDERAL TRADE COMMISSION,                          Case No. 17-CV-00220-LHK
                                  11
                                                       Plaintiff,                           ORDER GRANTING KYOCERA'S
                                  12                                                        ADMINISTRATIVE MOTION TO
Northern District of California




                                                 v.                                         SEAL
 United States District Court




                                  13
                                         QUALCOMM INCORPORATED,                             Re: Dkt. No. 1413
                                  14
                                                       Defendant.
                                  15

                                  16
                                              Applying the compelling reasons standard, the Court rules on Kyocera’s motion to seal,
                                  17
                                       ECF No. 1413, as follows. The Court follows the convention that the first page of the below
                                  18
                                       document is page 1.
                                  19

                                  20      Document                      Portions of Pages                         Ruling
                                        QX9148           Page 2                                           GRANTED.
                                  21

                                  22
                                       IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: January 24, 2019
                                  25
                                                                                      ______________________________________
                                  26
                                                                                      LUCY H. KOH
                                  27                                                  United States District Judge

                                  28                                                   1
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING KYOCERA'S ADMINISTRATIVE MOTION TO SEAL
